IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

JACKIE KING,                           NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Appellant,                       DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D14-3225

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed July 14, 2015.

An appeal from the Circuit Court for Liberty County.
Jonathan E. Sjostrom, Judge.

Nancy A. Daniels, Public Defender, and Mark Graham Hanson, Assistant Public
Defender, Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      Appellant challenges, in an appeal pursuant to Anders v. California, 386

U.S. 738 (1967), her judgment and sentence. We affirm appellant’s judgment and

sentence; however, we remand for the trial court to correct a scrivener’s error in

the judgment to reflect that appellant was convicted after a jury trial as opposed to
a plea of nolo contendre. See Clark v. State, 85 So. 3d 1190, 1190 (Fla. 1st DCA

2012) (affirming Anders appeal but remanding for correction of scrivener’s error in

judgment).

      Additionally, because the record reveals potential errors in the imposition of

costs and fees, including a possible discrepancy between the amount orally noted

by the trial court and the amount actually imposed, we affirm without prejudice to

appellant’s ability to file an appropriate post-conviction motion challenging the

assessment of costs and fees, if she wishes to do so. See Ramos v. State, 156 So.

3d 591, 591-92 (Fla. 1st DCA 2015).

WOLF, WETHERELL, and BILBREY, JJ., CONCUR.




                                         2